﻿
Mr. President, today I have the honour of addressing the General Assembly for the first time and I wish to extend greetings to you both personally and on behalf of the People's Republic of Angola and best wishes for your success during this forty-fourth session of the Assembly. We are certain that your abilities aid diplomatic experience will contribute significantly to its success.
We should like also to express our appreciation to your predecessor, Mr. Dante Caputo, Minister of Foreign Affairs of Argentina, who conducted the previous session with brilliance and foresight, contributing, as we all know, to its success.
To the Secretary-General, Mr. Javier Perez de Cuellar, we extend our most sincere congratulations, especially on his exemplary performance in the process leading to the search for peace and prosperity for all mankind despite all the political, economic and other problems that the Organization faces.
Only a few days have elapsed since the ninth summit conference of the Movement of Non-Aligned Countries, which was held in a spirit of modernization. That conference took place at a time when positive changes were occurring in international relations. This is a situation that pleases us because we can now say that the period of the cold war is over. The super-Powers seem to have established between themselves a relationship directed towards ending confrontation and leading to a gradual reduction and dismantling of their respective arsenals, including nuclear arms. 
These negotiations between the major world Powers on the limitation of arms and on disarmament should be encouraged and supported by every current of opinion in our countries and around the world, as the right to choose between war and world peace should not be restricted to one country or to a small group of countries.
Peace is the patrimony of all mankind, which must fight in a United bloc in order to preserve it. Peace is the indispensable and necessary condition for development and for the building of happiness aid well-being for all people. Peace, stability and security are inseparable, and since we live an interdependent world: Id the active commitment of all coin tries is necessary for the resolution of world problems.
The results reached at the Reykjavik talks opened important prospects for peace for peoples all over the world and emphasized an already strong tendency towards the relaxation of tension in international relations and for the use of dialogue and negotiation as a means to resolve differences, end conflicts and eliminate those points of tension that exist in many parts of the globe.
This new tendency has encouraged the peoples of Africa to engage in a courageous struggle for the liquidation of the last remnants of colonialism and racism. Aware of this reality, the South African regime, supported by some Western Powers, has engaged in armed aggression and acts of sabotage, combining direct action with the participation of mercenaries and puppet groups against the countries in the region, with the dual objective of thwarting the struggle of the peoples of Namibia and South Africa, under the respective guidance of the South West Africa People's Organization (SWATO) and the African National Congress (ANC), their sole and legitimate representatives, and of destabilizing sovereign southern African countries in order to promote subversion and create conditions for the imposition of neo-colonial Governments submissive to the wishes of the Western Powers.
The Peopled Republic of Angola, as a country fighting to win the battle against underdevelopment at all costs in order to improve the social conditions and standards of living of its people  could not isolate itself from the political context of its region. Out contribution to the solution of the problems that affect the southern region of our continent has been provided within the context of the front-line countries  to which our country has given significant support in the political and diplomatic actions undertaken to find a just solution to the problem of the decolonisation of Namibia and the elimination of the vicious apartheid system. Because of this attitude  Angola has been the victim of constant armed aggression. 
This climate of extreme armed violence generated by the South African aggressors has resulted in remarkable deeds by the Angolans - such as the victorious battles of Cuito Canavale, Tchipa, Calueque and Ruacana -· which will remain as glorious pages in the history of our resistance against the invader. In this hard struggle the Angolan people was able to count on the active commitment of Cuba and on the support of the international community, for which we are most grateful.
The Government of the People's Republic of Angola has given proof of good faith and understanding in the search for the means to solve its internal conflict. In a constructive spirit, and as a clear demonstration of its peaceful policy, the Angolan Government on 22 June this year, in the presence of 18 African Heads of State at a meeting held at Gbadolite, in the Republic of Zaire, agreed upon a cessation of military hostilities, to become effective on 24 June 1989. That followed intensive consultations with various African countries regarding a series of principles that were included in the peace plan for Angola.
The President of the Republic of Zaire informed us that he had established contacts with Savimbi and UNITA and that they had accepted the principles for the settlement of the internal problem in Angola. Those principles are·, first, cessation of external interference in the internal affairs of the People's Republic of Angola. Secondly, cessation of hostilities in all parts of the national territory, including the area around the Benguela railway, which will be considered a peace zone, and therefore used only for peaceful protest thirdly, observation of the provisions of constitutional law aid other fundamental legislation; fourthly. Integration of UNITA militants into the structure of the State', and into other institutions, according to their capabilities; and, fifthly, acceptance of a temporary, voluntary removal of Jonas Savimbi from the Angolan political scene. 
Unfortunately, since the Gbadolite summit events have not proceeded at the same pace or developed positively, since the UNITA rebels have not stopped their terrorist acts or their hostile statements and propaganda against the legitimate Government of Angola. Moreover, their traditional allies have not ceased their interference in the internal affairs of the People's Republic of Angola. It must be remembered that we are involved in a peace process, which is not promoted by the supply of arms and increased financial aid to Jonas Savintbi.
The fact that certain groups of Angolans serve as instruments for the realization of the Pretoria regime's aims in the war of aggression against Angola shows that the war against our country has an external origin. Therefore, we regret that despite all the commitments freely made by Angola - not only in the comprehensive negotiations platform of 17 November 1984, but also in the Geneva Protocol of 5 August 1988 and in the bilateral agreement between Angola and Cuba of 22 December 1988 on the withdrawal of the Cuban military contingent from the People's Republic of Angola - the UNITA rebels, in spite of the cease-fire agreed upon in Gbadolite, have carried out various attacks and ambushes. Up to the end of August there had been 2 85 attacks against the civilian population and the armed forces, 199 ambushes, 127 anti-personnel and mine explosions, the destruction of 58 personnel carriers by mine explosions, 67 abductions, 56 cases of looting, 1,226 deaths, 2,071 wounded, 705 disappeared, one Brazilian citizen wounded, one Filipino citizen assassinated, 135 houses destroyed, 263 cats destroyed and 1,107 head of cattle stolen.
That is the clearest evidence of the dangerous conduct of UNITA, which has thus proved to continue to be a destabilizing element, not only internally, in Angola, but also in the region as a whole.  Furthermore, the Government of the People's Republic of Angola has supported all those initiatives that would contribute, de facto, to the elimination of disagreement and war, in the interest of defending the inalienable rights of peoples to independence, sovereignty and the free choice of their political system.
Racist South Africa, playing the role of gendarme in our region, is economically destabilizing the front-line countries, and especially the People's Republics of Angola and Mozambique. The actions of the bandits paid by South Africa are aimed at ensuring the realization of those objectives, and have nothing to do with the interests of the Angolan people. For that reason, their preferred targets are the social and economic infrastructure and the villages of peaceful citizens, where the greatest barbarities are committed. 
Beating in mind the fundamental role played by the United Nations, the Government of Angola has been informing the Secretary-General, Mt. Javier Perez de Cuellar, and the Member countries about the evolution of the situation in southern Africa in general and in particular in my own country. The Secretary-General's visits to Angola have made it possible for the highest representative of this international institution personally to witness the extent of foreign aggression and the reasons for out resort to the right of self-defence.
We have had the opportunity to reiterate to the Secretary-General our position regarding the origin of the conflict that has devastated our sub region and those responsible for it. My Government, within its already proven policy of flexibility and respect for the principles that govern relations between States, has presented serious proposals for the re-establishment of peace in southern Africa.
Ws believe that once the apartheid system in South Africa has been dismantled out region will enter a period of peace, necessary for the development aid progress of its peoples, which will be conducive to regional and international co-operation. Particularly with the independence of Namibia, which we all hope will be achieved within the schedule initially established.
The Angolan Government will not fail to make every effort in the search for a political solution to the problem of apartheid, through talks between the Government in Pretoria, the African National Congress of South Africa (ANC) and other valid political forces in South Africa.
In fact, today the situation in Namibia presents a different scenario. With the implementation of Security Council resolution 435 (1978) an irreversible process was set in motion, beginning in April this year. We hope that it will bring an end to the last stronghold of colonialism on the African continent, despite the acts of intimidation against the South West Africa People's Organization (SWAPO) militants and sympathizers by the Koevoet forces integrated into the South West Africa Police, which continue to carry out their activities, especially in northern Namibia. The Koevoet continues to employ tactics of counter-insurgency as well as destabilization in the south of Angola, in collaboration with the demobilized elements of the former territorial troops - the South West Africa Territory Force - especially battalions 54, 101, 201 and 202, which are stationed along the Angola-Namibia border aid which maintain close ties with UNITA, in a clear violation of the tripartite agreement.
The People's Republic of Angola reiterates its total commitment to complying with the New York agreements, as long as there is a corresponding compliance by the other patties aid the efforts made for Namibia's transition from colonialism to independence are made under conditions of stability and justice, lb this end, in accordance with the New York agreements regarding peace in south-west Africa; we should like to refer on the one hand to the more than 22,600 internationalists from Cuba who have already returned to their country and on the other hand to the SWAPO elements which ate new, as was agreed, north of parallel 16 and under the control of the United Nations representative in Angola. 
The efforts of the Secretary-General in search of a just negotiated solution to the conflict concerning Western Sahara have merited the encouragement of the Angolan Government. We hope the contacts between His Majesty King Hassan II of Morocco and the POŁISARIO Front will continue opening the way for the implementation of the United Nations and Organization of African Unity resolutions on this matter.
A matter of equal importance to the people and the Government of Angola is that of the Maubere people, which has struggled for 14 years against the foreign occupation of its territory. We reaffirm once again our appreciation of the position taken by the Portuguese Government as administering Power of that Territory, and we urge the Secretary-General to make every effort in the search for a just and lasting solution based on the legitimate aspirations of the people of the Territory and relevant United Nations resolutions.
We must commend the efforts of the Korean people towards the peaceful reunification of their country, without foreign intervention based on dialogue and consultations between North and South, in compliance with the principles established in the Joint North-South Declaration of 4 July 1972.
We salute the positive developments towards resolution of the situation in Kampuchea, reflected in the actions of the Socialist Republic of Viet Nam in withdrawing its forces stationed in Kampuchea.
Following the April 1988 Geneva Agreements on Afghanistan, we called upon the signatories to fulfil their commitments with a view to establishing a climate of peace, security and stability in South-East Asia.
We encourage the Central American States to continue on the path they have chosen to find negotiated political solutions. We are convinced that the peace agreements recently concluded in Honduras will greatly contribute to the implementation of the Esquipulas II agreements. We reiterate our active solidarity with the heroic Palestinian people which under the aegis of the Palestine Liberation Organization is waging a tenacious struggle for the liberation of its territory and for the establishment of an independent State comprising the entire territory of Palestine  including Jerusalem.
We support the efforts of the tripartite committee created by the League of Arab States to seek a negotiated political solution to the fratricidal conflict in Lebanon.
We are sure that sufficient change will take place to permit peace to be restored in all regions of the planet where war situations persist and to ensure that respect for the rights of peoples and States to freedom and independence will lead to a common path of economic and social development.
In speaking of the role played by the United Nations, one cannot overlook the highly positive contribution of the non-aligned countries and their Movement, which has greatly influenced action in favour of halting the arms race, reducing nuclear and conventional arsenals aid gradually easing pockets of regional tension.
We find ourselves at the end of yet another decade unfortunately characterized by deep stagnation with respect to the economic development of our countries. In some countries the economic situation is even worse than that of 20 years ago. Since the Common Fund for commodities, under the United Nations Conference on Trade and Development, came into effect last June, a few successes have been achieved in the field of international trade. While these are not significant enough to efface the spectre of the weak results obtained, they encourage us in our long, hard-fought struggle for the establishment of a new international economic order.
It is for that reason that we want to reaffirm our total commitment to the holding next April of a special session of the General Assembly on international economic co-operation, and in particular on revitalizing economic growth and development, which will undoubtedly constitute an important step towards the adoption of a new international development strategy which we all hope will produce better results than previous ones.
As we again examine the current economic situation in our countries we ate compelled to express our great concern with respect to the worsening of the problems faced by the international financial system and the consequences for our countries' already weak economies. Huge loans, along with high interest rates and the unprecedented fall in commodity prices, have aggravated the problem of the foreign debt of developing countries, a problem which has placed those countries in such an absurd situation that they are today repaying more to the developed countries and international financial institutions that they receive in loans. In my view that situation cannot continue because it threatens the social, economic and even political feasibility of our existence as States. We therefore consider it timely and urgent that an international conference be held on financial and monetary questions for the solution of this crucial problem.
When we gathered recently in Belgrade at the latest summit meeting of the Movement of Non-Aligned Countries, we recognized that increased South-South co-operation is vital as one way to ease the present economic crisis - not as an alternative to co-operation with the North, which is also a priority, but as a means of finding other solutions to this problem, a problem that faces us all and threatens the existence of all.
It is also paramount now to devote special attention to the African continent, where the critical economic situation of its States has reached unprecedented levels. Hunger, malnutrition, epidemic diseases and natural disasters have made any attempt at economic development impossible, to the point where 26 of the 36 least developed countries in the world are on the African continent. 
We deplore the weak commitment of the international community, which has made it impossible for the United Nations Programme of action for African Economic Recovery and Development to succeed despite the efforts made by African countries, in some case with enormous social sacrifices. Added to those factors is the enormous foreign debt the continent faces today, a debt that has already exceeded the astronomic sum of 3230 billion, forcing most African countries into a level of debt servicing that is incompatible with their development needs.
The increasing deterioration of the environment, the depletion of the ozone layer and, especially, the flow towards developing countries of toxic wastes "exported" by developed countries have in recent years been the focus of attention by the international community. The People's Republic of Angola unconditionally condemns all such negative activities, which are incompatible with the already critical economic development of those countries. We stress the importance, indeed the urgency, of holding a second conference on environment and development, since we believe it would provide an ideal opportunity to deal jointly with these questions.
The People's Republic of Angola, located in the southern part of the African continent, unfortunately cannot escape the critical economic situation facing that continent. The People's Republic of Angola has recently joined the International Monetary Fund as a full member of that important international financial institution. We should like to take this opportunity to excess our deepest appreciation to all the countries which, though their contributions, made it possible for us to join. We do not deny the importance of joining the International Monetary Fund, particularly as this relates to the successful implementation of our economic and financial recovery programme, which we in the People's Republic of Angola have been implementing for several years. The economic recovery programme of our com try places priority on restructuring the foreign debt valued at 94,966 million, and on the rescheduling of the terms of repayment in order to re-establish the financial flow of exports and to make possible a global volume of trade compatible with the domestic levels of consumption and projected investments.
The programme concentrates equally on attracting foreign investment, which will be principally directed toward the export rather than the import sector, with a view to restoring production and increasing wages and the availability of consumer goods. The People's Republic of Angola is a country with enormous economic potential, and we trust that we can make further advances in those areas and in continued pursuit of better living conditions for our people.
In conclusion, we should like to take this opportunity to launch an appeal to the international community for at increase in its support and material aid to the programmes the People's Republic of Angola is implementing to counter the effects of the war that can still be felt in our country and losses that now exceed 912 billion. The emergency situation in the People's Republic of Angola has been rendered more acute by a drought in its southern region and floods in the north.
In that context, a conference on the emergency situation was held in Angola on 22 September, the positive results of which will be a symbolic contribution towards minimizing the difficulties affecting the sectors of public health and agriculture, which most urgently require supplementary assistance.
Allow me, Mr. President, to reiterate our best wishes for success in the proceedings of the forty-fourth session of the United Nations General Assembly, end to assure you of the Angolan delegation's co-operation in any way that may be necessary. 
